Order entered November 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00925-CV

                               WILLIE COPELAND, Appellant

                                                V.

  COPELAND CONCRETE & CONTRACTING, INC., EUGENE WALKER, JR., AND
                  ELSA NIEVES BROWN, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-07548

                                            ORDER
        Although we ordered court reporter Sheretta Martin to file the reporter’s record no later

than November 3, 2017, the reporter’s record has not been filed.          Accordingly, we again

ORDER Ms. Martin to file the record. The record shall be filed no later than December 4,

2017.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Craig

Smith, Presiding Judge of the 192nd Judicial District Court; Ms. Martin; and the parties.

                                                      /s/    CRAIG STODDART
                                                             JUSTICE